Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11,056,778. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3 of the above U.S. Patent No. 11,056,778 include all the limitations of the claims 1-2 on the instant application. Since the restriction requirement between inventions groups, as set forth in the Office action of the application 15/853,644 mailed on 05/29/20 having U.S. Patent No. 11,056,778 was withdrawn, claims 1-2 are presented in this divisional application are subject to nonstatutory double patenting rejections. See Notice of Allowance of application No. 15/853,644, dated 03/22/21 for more details.
Examined claims
Patent No. 11,056,778
1. A radio assembly, comprising:

-at least one radio module having a heatsink disposed on one side, the heatsink defining a cable channel for routing at least one power cable and at least one data cable; 
a radome, the radio module base being disposed between the heatsink and the radome; and



-a cable bridge configured to be removably inserted into the cable channel, the cable bridge including: a plurality of cable apertures; and
a plurality of gaskets, each of the plurality of gaskets configured to seal a perimeter of a respective cable aperture of the plurality of cable apertures.


2. The radio assembly of claim 1, wherein the cable apertures are sealed when the cable bridge is inserted into the cable channel.


1. A radio assembly, comprising: 
-at least one radio module and a radome;
-the radio module having a heatsink disposed on one side, a radio module base on the other side thereof,
 
the radio module base being disposed between the heatsink and the radome, 
-the heatsink defining a cable channel for routing at least one power cable and at least one data cable; and 
-a cable bridge configured to be removably inserted into the cable channel, the cable bridge including: a plurality of cable apertures; and 
a plurality of gaskets, each of the plurality of gaskets configured to seal a perimeter of a respective cable aperture of the plurality of cable apertures.


3. The radio assembly of claim 1, wherein the cable apertures are sealed when the cable bridge is inserted into the cable channel.


Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845